 

Case 3:20-cr-00042-PDW Document 329 Filed 07/17/20 Page 1 of 2

Case 3:20-cr-00042/™W *SEALED* Document 33 File™)2/20/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT RECEIVED
DISTRICT OF NORTH DAKOTA UNITED STATES MARSHALS

FEB 20 2020

United States of America DISTRICT OF NORTH DAKOTA
v. )
Lillian Lee a/k/a Chasitiy Smith, a/k/a Let Let, a/k/a Lele Case No. 3:20-cr-42-08

)

se )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Lillian Lee a/k/a Chasitty Smith, a/k/a Let Let, a/k/a Lele

who is accused of an offense or violation based on the following document filed with the court:

A Indictment  Superseding Indictment C1 Information J Superseding Information © Complaint
Probation Violation Petition [1 Supervised Release Violation Petition (Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute a Controlled Substance;
Money Laundering Conspiracy;

Maintaining a Drug-Involved Premise;

Aiding and Abetting; and

Forfeiture Allegation

 

Date: 02/20/2020 /s/ Jackie Stewart

Issuing officer's s signature

City and state: Fargo, ND Jackie Stewart, Deputy Clerk

Printed name and title

 

Return

 

This warrant was received on (date) >/ oo [ dado and the person was arrested on (date) 2s /dop0_ 7
at (city and state) Per + LAL ee

Date: YU 22020, - KAP eS

Arresting officer's signature

ad Flan S0USTr

€Printe ‘d name and title

 

 

 
Case 3:20-cr-00042-PDW Document 329 Filed 07/17/20 Page 2 of 2

Case 3:20-cr-00042-P™\ *SEALED* Document 33 Filed err. 0/20 Page 2 of 2

AO 442 (Rev. 10/11) Arrest Warrant (Page 2)

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender:

 

Known aliases:

 

Last known residence:

Prior addresses to which defendant/offender may still have ties:

Last known employment:

 

Last known telephone numbers:

 

 

 

 

 

 

 

Place of birth: _

Date of birth:

Social Security number:

Height: Weight:
Sex: Race:
Hair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number:

 

Complete description of auto:

 

 

Investigative agency and address:

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):

 

Date of last contact with pretrial services or probation officer (if applicable):

 

 

 
